Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8-11, the term “the sea bed” recited in line 3 of claim 8, line 5 of claim 9, and line 5 of claims 10-11 is indefinite because lack of antecedent basis in the claim and preceding claims. Correction is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bass (US 6,509,557) previously cited.  Bass discloses apparatus and  method for heating pipe of a single insulated flow lines comprising an inner pipe (92, Figure 35) and an outer pipe (96, col. 10, lines 48-50), preferably in which the inner pipe (92) is thermally insulated (col. 10, lines 47-48), the method being characterized in that the inner pipe (92) is heated by induction using an electromagnetic induction coil (92’) surrounding the outer pipe coaxially (96), the coil passing electrical power at a frequency lower than 100 Hz optimized for maximum energy efficiency of Joule effect heating of the inner pipe (col. 6, lines 1-5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bass (US 6,509,557) in view of McManus et al (US 4,538,682) both previously cited.  Bass’557 discloses substantially all features of the claimed invention except the electromagnetic induction coil generates a magnetic field of strength of at least 0.1 T with electrical power at an optimum frequency in the range 1 Hz to 10 Hz in order to obtain heating power of the inner pipe in the range 1 kW to 200 kW.  McManus discloses induction heater coil with frequency of 169Hz, and 16.4 Kw for heating steel pipe. It would have been obvious to one ordinary skill in the art at the time the invention was made to select electromagnetic induction coil generates a magnetic field of strength of at least 0.1 T with electrical power at an optimum frequency in the range 1 Hz to 10 Hz in order to obtain heating power of which suitable for user specific heat application.
Claims 3, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bass (US 6,509,557) previously cited, in view of Bass (US 6,278,096) previously cited by applicant.  Bass’557 discloses substantially all features of the claimed invention except said pipes present the following characteristics: outside diameter of said inner pipe lies in the range 5 cm to 40 cm; outside diameter of said outer pipe lies in the range 7.5 cm to 50 cm; and the thicknesses of said inner and outer pipes lie in the range 10 mm to 30 mm.  Bass’096 discloses said pipes present the following characteristics: outside diameter of said inner pipe lies in the range 5 cm to 40 cm; outside diameter of said outer pipe lies in the range 7.5 cm to 50 cm; and the thicknesses of said inner and outer pipes lie in the range 10 mm to 30 mm (col. 6, lines . 
Claims 4-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Response to Amendment
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. 
Applicant argues “the electrical pipe 96 disclosed in Fig. 25 of Bass is an electrode, which the examiner compares to the outer pipe of coaxial PIP pipe, whose function is the containment of the aerogel insulation against hydrostatic pressure.  The Bass electrode and the outer pipe of the claimed method have completely different functions. The electrical conductor pipe 96 disclosed in Fig. 35 is preferably made of non-magnetic metal if an inductor is placed around it, whereas the PIP outer pipe is made of thick ferromagnetic carbon steel. These two objects are not of the same nature from an electromagnetic point of view. While the electrical conductor pipe 96 is, of course, electrically connected to the pipe, the outer and inner pipes of a coaxial PIP pipe do not need to be electrically connected to each other. This is not found persuasive.  Bass discloses apparatus and  method for heating pipe of a single insulated flow lines comprising an inner pipe (92, Figure 35) and an outer pipe (96, col. 10, lines 48-50), preferably in which the inner pipe (92) is thermally insulated (col. 10, lines 47-48), the method being characterized in that the inner pipe (92) is heated by induction using an electromagnetic induction coil (92’) surrounding the outer pipe coaxially (96), the coil passing electrical power at a frequency lower than 100 Hz optimized for maximum energy efficiency of Joule effect heating of the inner pipe (col. 6, lines 1-5), which meets all the claimed limitations of claim 1.  Further, Bass discloses apparatus and method for electrically heating subsea pipeline with electrically insulating layer is placed over the pipe in the segment of the pipeline to be heated and electrical current is caused to flow axially through the steel wall of the pipe.  The electrical conductor outer pipe (96) may be formed from stainless steel of other material that has low magnetic permeability material (it’s not non-magnetic material), such that heating under pipe 96 may also provide by an induction coil (see col. 10, lines 48-53) and it also may serve as a seawater electrode (col. 10, lines 61-62). Applicant further argues that the outer and inner pipes of a coaxial PIP pipe do not need to be electrically connected to each other, while the electrical conductor pipe 96 is.  Applicant seem argues more than what in the claim, because nowhere in the claim being claimed such limitation “the outer and inner pipes of a coaxial PIP pipe do not need to be electrically connected to each other”.  Applicant also argues the "coil passing electrical power at a frequency may be used for supply the electrical power (col. 6, lines 1-2); therefore, Bass’ reference still meets the claimed limitation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 14, 2022